Case 1:21-cv-00287-JSR Document 2-3 Filed 01/13/21 Page 1of5

EXHIBIT C
Case 1:21-cv-00287-JSR Document 2-3 Filed 01/13/21 Page 2of5

DISTRICTCOUNCILO.NET

BUSINESS MANAGER/

 

SECRETARY TREASURER PRESIDENT
NEW YORK Joseph Azzopardi John Drew
THE JOINT BOARD

OF THE PAINTING AND DECORATING INDUSTRY
VIA__X__UPS Next Day Air, Return Receipt Requested_ X__,

Facsmilie X__
Date: 2/19/20

Name and Address: A + Painting Inc.
41 Clover Avenue

P.O. Box 310
Colonia, N.J. 07067

A demand for arbitration, grievance and complaint, (“Demand”), has been filed with the Joint
Trade Committee. The Demand(s) alleges that you are in violation of a provision of the Trade

Agreement. Enclosed as service upon you is:

a) the following complaints:

Date: Nature of Dispute:
1/4/20 Discrimination Against The Job Steward.

Three men were working at the Target store
located at 1520 Forest Avenue, Staten Island,
N.Y. Job Steward was not asked to work
(Lulezim Shehaj).

Art. XIII. Sec. 11. Violation 5.

The arbitration hearing of the Demand (s) will take place at the offices of District Council 9,
TUPAT, +45 West 14" Street, New York — Mezzanine floor on Thursday, March 19, 2020 @
10:00 a.m. and pursuant to Article XIII, Section 2(g) of the Trade Agreement, in the event of
your failure to appear on the date scheduled for this hearing, a decision of the Joint Trade

Committee may be issued in your absence.

Very truly yours,

The Joint Trade Committee

HUDSON VALLEY AEA 2 AT

 

      

NYC—PAINTERS, STRUCTURAL STEEL OQRYWALL TAPERS ME SHE
GLAZIERS, & BRIOGEPAINTERS & POINTERS AS Pes Se ae .
WALLCOVERERS 40 WEST 27TH STREST IS WEST NVI 31 REET BRAS UNG “
95 WEST HATH STQast NEW fOa4 NY lov NeW fPOUC NE IST Q 1
NEW YORK NY 10001 TEL) 2124470109 TEL 212-742-8530 Trt Wssiirmecica

TEL 212-253-2950 FAN 212 54513386 FAX 212-242-2356 TAM df 3-473 5350

Sa@X 212-255 1161

PAINTING & WALL COVERING | GLAZIER & ARCHITECTURAL METAL & GLASS WORK | STRUCTURAL STEEL & BRIDGEPAINTING | DRYWALL FINISHING | WINDOW FILMING | METAL POLISHING | SIGN & DISPLAY
WBF + Lu 1456 + LU 198G + LU 1969) + LU I¥fd + LU BA-28a

LU IB - (WU IS © LU 2d + LU da LU ig = LG 155 + LU 20f * LU de6 | LU 490 s6OLU Bob OU
Case 1:21-cv-00287-JSR Document 2-3 Filed 01/13/21 Page 3of5

ae JOINT TRADE COMMITTEE of the PAINTING and DECORATING INDUSTRY
2 DEMAND for ARBITRATION, GRIEVANCE and COMPLAINT

to institute proceedings before the Joint Trade Committee of the Painting and Decorating Industry, these demands must be filied
out completely and mailed or hand-delivered to the Joint Trade Committee office located at:
45 West 14" Street, 2°" Floor, New York, NY 10011

DATE: 01/9/20
CLAIMANT: DISTRICT COUNCIL # 9

ADDRESS: 45 WEST 14th STREET

CITY: NEW YORK STATE: NY ZIPCODE: 10011

NAME OF REPRESENTATIVE: Ernie Castellana
REPRESENTATIVE’S ADDRESS: 45 WEST 14 STREET

CITY: NEW YORK STATE: NY ZIPCODE: 10011
TELEPHONE # (212) 255-2950 FAX # (212) 255-1151

RESPONDENT: A+Painting Inc

ADDRESS: PO Box 310 / Cbyen. hi yt

CITY: Colonia STATE: NJ ZIPCODE: 07067 , ao ‘
WNike  /0d4e2

TELEPHONE: 732-713-9595 Fax: email: brush0110@bhotmail.com

The named claimant, a party to an arbitration agreement contained in a written Trade Agreement providing for arbitration
pursuant to the rules and regulations of Joint Trade Committee of the Painting Industry bereby demands the Arbitration there

under:

DATE: 01/04/20 DAY OF THE WEEK: Saturday TIME: 11am

NATURE OF DISPUTE: Discrimination against the job Steward Lulezim Shehaj 3 men working at Target Store in Staten Island
1520 Forest Ave. Job steward was not asked to work.

TRADE AGREEMENT CONTRACT: ART: XHI SEC: 11 Violation 5

PLEASE TAKE FURTHER NOTICE that, unless within twenty (20) days after service of this Demand for Arbitration and
Complaint you apply to stay the arbitration herein pursuant to Article 75 of the New York Civil Practice Law and Rules, you shall
thereafter be precluded from objecting that a valid agreement was not made or has not been complied with and from asserting in

court the bar of a limitation of time.

HEARING LOCATION REQUESTED: (NEW YORK), WESTCHESTER or LONG ISLAND (circle one please)

Signed: ~ SE Cae Title: Business Representative
Case 1:21-cv-00287-JSR Document 2-3 Filed 01/13/21

Laura Tutino

From: Joseph Ramaglia <jramaglia@fsnnewyork.com>
Sent: Tuesday, August 4, 2020 2:47 pi

To: Laura Tutino

Subject: DC 9 Joint Trade Board Hearing - A+ Painting

DC 9 Joint Trade Board Hearing - A+ Painting
Thursday, September 3, 2020 at 10:00 AM
Dial-In #: 1-510-338-9438

Access Code: 126 606 3622

Password: 58846896

Page 4 of 5
Case 1:21-cv-00287-JSR Document 2-3 Filed 01/13/21 Page5of5

D¢ aS DISTRICTCOUNCIL9.NET
BUSINESS MANAGER/
SECRETARY TREASURER PRESIDENT
NEW YOR K Joseph Azzopardi John Drew

 

 

7/21/2020

Good afternoon everyone,

Attached is a charge for A+ Painting, Inc. This charge was scheduled to be heard originally on Thursday,
March 19' 2020, but due to Covid 19 and the unavailability of various parties, it has been rescheduled for
Via Conference Call on Thursday, September 3", 2020 at 10AM.

If you do nof participate via conference call, the hearing will be conducted by the Joint Trade Committee
in your absence pursuant to the terms of the Collective Bargaining Agreement. [Art. XIII. Sec. 7. (g)]

NYC—PAINTERS, STRUCTURAL STEEL DRYWALL TAPERS METAL POLISHERS NASSAU-SUFFOLK WESTCHESTER-PUTNAM HUDSON VALLEY ALSANY & NORTH
GLAZIERS. & BRIDGEPAINTERS & POINTERS 4& SIGN & DISPLAY 20 BROAD HOLLOW AVAD 595 WEST HARTSDALE AVENUE = 21 AIRPORT DRIVE S90 TAO EO NAEL
WALLCOVERERS 40 WEST 27TH STREET 45 WEST IGTH STHEET 36 I J3RD STREET STE 4008 WHITE PLAINS, WY 10547 WASPINGERS FALLS. NY = LEAN Y AY (2206
AS WEST 14TH STREET NEW YORK, NY 100014 NEW YORK NY fOO1I LONG ISLAND CITY. NY ROUTE 110 TEL! 914-592 1696 2990 ILL S18 dudes 7as
MEW YORK. YY 1001! TEL 212-247-0149 TEL: 212-242-8500 1406 MELVILLE NY f1/47 SAN 914592 1212 TEL: 645-473 YS64 FAY Sip 45a ton
TEL 212 255 2950 FAX 212 545-0186 FAX 212-242-2356 TEL: 718-361-1790 TEL: 641-581 8900 FAX 845-979-6550

FAX 7183601934 FAX: BAL SRI-0180

Fax 212-285-1151

PAINTING & WALL COVERING | GLAZIER & ARCHITECTURAL METAL & GLASS WORK | STRUCTURAL STEEL & BRIDGEPAINTING | DRYWALL FINISHING | WINDOW FILMING | METAL POLISHING | SIGN & DISPLAY

Wi + Wie + Wan + Lud lu - WU 15S + QU 201 + LU 466 + LU 490 + LU B06 + LU loa? - LU 1456 LU 14B6 + LU 1969 + LU 1974 + LU BA-28A
